Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0206974 to Inoue (“Inoue”) in view of “Ultra-uniform SnOx/Carbon Nanohybrids towards Advanced Lithium-Ion Battery Anodes” published in Advanced Materials, 2014, 26, pages 3943-3949 by Zhou et al. (“Zhou”).
Inoue discloses electrodes for lithium ion batteries that may be anode, cathode, or bipoloar electrodes that act as both anode and cathode, and batteries comprising the same.  The electrodes include a plurality of conductive layers comprising a resin and carbon nanopartciles dispersed within the resin.  The amount of carbon nanoparticles may range from 10-50%, a range encompassing all recited ranges thereby obviating those ranges.
The plurality of resin layers are coated with a plurality of active materials comprising binder and electrode active material.  Inoue is silent regarding metal oxide nanoparticles included in those active material layers.
Zhou discloses a novel active material for use in lithium ion batteries having high capacity with better stability than previously known high capacity active material layers.  In particular Zhou discloses an active material comprising several layers of tin oxide dispersed within a carbon matrix.  Thus, in order to provide an electrode having high capacity while maintaining adequate stability, the person of ordinary skill in the art at the time of invention would have had reason to use the active material layers disclosed in Zhou in the battery system of Inoue. 
The tin oxide of Inoue comprises less than 28% of layer by weight, a range that overlaps with all recited ranges thereby obviating those ranges.
Further regarding claim 8, Inoue discloses that the tin oxide is homogeneously dispersed throughout the carbon.  Because claim 8 fails to state which property of the metal oxide must be monodispersed, the Office finds this single level of dispersion throughout the carbon material is a sufficient form of monodispersion to meet the claim limitation.
Further regarding claim 9, Inoue is silent regarding acidification of the surface of the tin oxide.  Thus, absent a showing of reason to find otherwise, the surface of the metal oxide therein is found to be free of acid.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Zhou as applied above and further in view of U.S. Patent Application Publication No. 2016/0380271 to Ochiai (“Ochiai”).  Although Zhou focuses on the dispersion of tin oxide in the carbon matrix, other metal oxides were similarly known for use as active material in lithium ion batteries and necessarily have similar problems with expansion stability upon lithium uptake, including iron oxide and titanium dioxide.  See Ochiai at paragraphs [0206] and [0209].  Thus, the person of ordinary skill in the art at the time of invention would have considered substitution to the SnO nanoparticles of Zhou with other known metal oxide active material nanoparticles, including iron oxide and titanium dioxide, to be nothing more than the substitution of a commonly known alternative material for another, for the intended and predictable outcome of arriving at an alternative active material.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 for statutory double patenting over claim 1 of the U.S. Patent No. 10,978,731.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,978,731. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘731 patent are nothing more than a slightly narrower genus of the instant claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/               Examiner, Art Unit 1727